Gtlfillan, C. J.
The court having found as a fact that the plaintiff is the owner of the tracks in controversy, the only question in the case is, did the evidence justify that finding? There seems no evidence contradicting that on the part of the plaintiff, that when the grading and laying of the ties and rails on plaintiff’s land was done, in 1878 or 1879, although the work was done and materials furnished by the defendant, Washburn paid it for them. The work having been done and materials placed on plaintiff’s land, the tracks were its property, unless there w7as some agreement, express or implied, that they were to be the property of the defendant. What was done in 1878 or 1879 showed there was no such agreement at that time; and although defendant, while subsequently using the tracks, kept them in repair until it had entirely renewed the rails, there was nothing in that to require that an agreement should be implied that the tracks were to belong to defendant.
Defendant’s use of the tracks was under the license of the plaintiff until within a year or two before suit brought, when it asserted a claim of ownership. While using the tracks under license of the plaintiff, its possession was not adverse to plaintiff.
Order affirmed.
(Opinion published 57 N. W. Rep. 309.)